Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation of “displaying a more candidate characters affordance that, when selected, is configured to cause display of one or more additional candidate characters, different from the one or more candidate characters” renders the claim ambiguous. It is not clear exactly what the applicant is attempting to claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhen (WO 2005.0338856) in view of Shimada (US 2004.0201576).
Regarding claim 2, Zeng disclose:
An electronic device, comprising: a touch-sensitive display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (see Fig. 1; pg. 4, ln. 4-34, pg. 5, ln. 14-21; touch screen 5, processor 13; memory 14/16/4)
receiving a gesture in a handwriting area of the touch-sensitive display; in response to receiving the gesture: identifying one or more candidate characters; and displaying the one or more candidate characters; and in response to detecting an absence of user input for a predetermined period of time after displaying the one or more candidate characters (see pg. 7, ln. 3-6; discusses detecting absence of touch for a predetermined amount of time to determine completion of handwriting input). 

selecting a first candidate character of the one or more candidate characters; and displaying the first candidate character in a composition area of the touch-sensitive display (see Fig. 1, 4a, 7, 8; [0047, 0053]; where timeout after last entry automatically selects candidate character from one o more candidate characters in 405 to be displayed in composition area 705; steps 801 to 803). 
Therefore, it would have been obvious to one of ordinary skill in the art before applicant’s invention to combine the known techniques of Shimada to that of Zhen to provide a quick entry of the first and most probably candidate without need for the extra step of physically selecting the candidate, as the user desires.
Regarding claim 3, the rejection of claim 2 is incorporated herein. Shimada further disclose:
electing the first candidate character of the one or more candidate characters includes selecting the first candidate character of the one or more candidate characters without further user input (see Fig. 1, 4a, 7, 8; [0047, 0053])
Regarding claim 4, the rejection of claim 2 is incorporated herein. Shimada further disclose:
the first candidate character of the one or more candidate characters is a best match candidate character based on a comparison of the gesture in the handwriting area of the touch-sensitive display and a dictionary of the electronic device (see [0005] best match predictive candidates are listed; see Zhen for handwriting gestures).
Therefore, it would have been obvious to one of ordinary skill in the art before applicant’s invention to combine the known techniques of Shimada to that of Zhen to provide best match to predictably provide the user with a faster and accurate data entry based on the entered strokes to predict the next character ([0005]). 
Regarding claim 5, the rejection of claim 2 is incorporated herein. Zhen further disclose:

Regarding claim 6, the rejection of claim 2 is incorporated herein. Zeng further disclose:
the gesture is a flicking gesture, pinching gesture, a handwriting gesture, or any combination thereof (see Fig. 2-3; handwriting gesture). 
Regarding claim 8, the rejection of claim 2 is incorporated herein. Shimada further disclose:
in response to receiving the gesture: displaying a more candidate characters affordance that, when selected, is configured to cause display of one or more additional candidate characters, different from the one or more candidate characters (see [0005]; probable candidate listing of different candidate characters; see Zhen for handwriting inputs). 
Therefore, it would have been obvious to one of ordinary skill in the art before applicant’s invention to combine the known techniques of Shimada to that of Zhen to provide additional different characters, to predictably provide the user with a faster and accurate data entry based on the entered strokes to predict the next character ([0005]).
	Regarding claim 9, the rejection claim 2 is incorporated herein. Zhen further disclose:
	the one or more candidate characters include a synthetic candidate character (see Fig. 2; step 26; where ‘synthetic’ candidates are considered to be when punctuation marks are resembled as the handwritten character). 
	Regarding claims 10-11, claims 10-11 are rejected under the same rationale as claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhen in view of Shimada, in further view of Longe (US 2006.0062461).
Regarding claim 7, the rejection of claim 2 is incorporated herein. Zhen and Shimada are not explicit as to, but Longe disclose:
(see [0013]; where after first candidate character is selected and displayed, additional candidate characters are displayed based on “contextual relation to the last entered character”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621